DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Anne Wang on 02/11/2022. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the claims as follows:
For claim 1, the claim limitation “rejecting the one or more first signals for which the contact quality is outside a define range” in lines 20-21 has been amended to read -- rejecting the one or more first signals for which the respective contact quality is outside a define range--.
For claim 1, the claim limitation “providing visual feedback indicative of the contact quality” in line 22 has been amended to read -- providing visual feedback indicative of the respective contact quality--.
For claim 4, the claim limitation “the method according to claim 1, wherein the calculating a respective contact quality comprises measuring a pressure exerted on the distal end of the probe” in lines 1-3 has been amended to read --the method according to claim 1, wherein the respective contact quality comprises measuring a pressure exerted on the distal end of the probe --.
For claim 5, the claim limitation “wherein rejecting the signals...” in line 1 has been amended to read –wherein rejecting the one or more first signals--.
For claim 6, the claim limitation “wherein rejecting the signals...” in line 1 has been amended to read –wherein rejecting the one or more first signals--.
For claim 7, the claim limitation “the method according to claim 1, wherein the calculating a respective contact quality comprises measuring an electrical impedance between the probe and the tissue” in lines 1-3 has been amended to read --the method according to claim 1, wherein the respective contact quality comprises measuring an electrical impedance between the probe and the tissue --.
For claim 9, the claim limitation “rejecting the one or more first signals for which the contact quality is outside a define range” in lines 20-21 has been amended to read -- rejecting the one or more first signals for which the respective contact quality is outside a define range--.
For claim 11, the claim limitation “...wherein the defined range of contact quality ranges...” in lines 1-2 has been amended to read –wherein the defined range 
For claim 12, the claim limitation “...automatically rejecting signals for which the respective contract quality is outside a defined range” in lines 26-27 has been amended the one or more first signals for which the respective contract quality is outside a defined range--.
For claim 12, the claim limitation “provide visual feedback signals indicative of the respective contact quality...” in line 28 has been amended to read -- provide visual feedback 
For claim 17, the claim limitation “automatically rejecting signals for which the respective contract quality is outside a defined range” in lines 26-27 has been amended to read -- automatically rejecting the one or more first signals for which the respective contract quality is outside a defined range--.
For claim 17, the claim limitation “...the calculated fore...” in line 30 has been amended to read – the calculated contact pressure--.


Reason for Allowance
Claims 1-20 are allowed over prior arts of record.
The previous objections to claims 1, 9, 12 and 17 are withdrawn in view of Applicant’s amendments to the claims.
The previous rejection under 35 USC 112 (b) to claims 1-20 are withdrawn in view of Applicant’s amendments to claims 1, 4, 7-9, 11, 12, 15, 17 and 18.

The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1, 9, 12 and 17 individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in records teach or fairly well suggest a method of mapping a body cavity of a subject using a probe having a distal tip and being operatively connected to processor, comprising: generating one or more first signals with the position sensor and the first magnetic field transmitter of the contact force sensor indicative of the deflection of the distal tip resulting from a contact pressure exerted on the tissue by the distal tip; generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals and indicative of location and orientation coordinates of the distal end of the probe, and in the processor, automatically collecting a map point only when calculated respective contact quality is within defined range, the map point including coordinate reading from position sensor responsive to the second magnetic field transmitter and electrical signals from the electrode that are indicate of the physiological electrical activity in the tissue; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected, in combination with the other features recited in claim 1.
Regarding claim 9, none of the prior arts in records teach or fairly well suggest a method of mapping a body cavity of a subject using a probe having a distal tip and being operatively connected to processor, comprising: generating one or more first signals with the position sensor and the first magnetic field transmitter of the contact force sensor indicative of  the deflection of the distal tip resulting from a contact pressure exerted on the tissue by the distal tip; generating one or more second signals with the position sensor and a second magnetic field transmitter, the one or more second signals distinguishable from the one or more first signals and indicative of location and orientation coordinates of the distal end of the probe, and in the processor, automatically collecting a map point only when calculated respective contact quality is within defined range, the map point including coordinate reading from position sensor responsive to the second magnetic field transmitter and electrical signals from the electrode that are indicate of the physiological electrical activity in the tissue; and creating or updating a map of the body cavity using the map point for the one or more first signals that are not rejected, in combination with the other features recited in claim 9.
Regarding claim 12, none of the prior arts in records teach or fairly well suggest an apparatus for mapping, comprising: a probe having a distal end configured for inserting into a body cavity, generate one or more first signals from the position sensor and the first magnetic field transmitter indicative of the deflection of the distal tip resulting from a contact pressure exerted on tissue in the body cavity by the distal tip, and the position sensor responsive to a second magnetic field transmitter is configured to generating one or more second signals indicative of location and orientation coordinates of the distal end of the probe, the one or more second signals distinguishable from the one or more first signals; automatically collect a map point only when the calculated contact pressure for which the respective contact quality is within the defined range, and to create or update a map of the body cavity using  the map point for the one or more first signals that are not rejected, the map point including coordinate reading from the position sensor responsive to the second magnetic field transmitter and electrical signals from the electrode that are indicative of the physiological electrical activity in the tissue, in combination with the other features recited in claim 12.
Regarding claim 17, none of the prior arts in records teach or fairly well suggest an apparatus for mapping, comprising: a probe having a distal end configured for inserting into a body cavity, generate one or more first signals from the position sensor and the first magnetic field transmitter indicative of the deflection of the distal tip resulting from a contact pressure exerted on tissue in the body cavity by the distal tip, and the position sensor responsive to a second magnetic field transmitter is configured to generating one or more second signals indicative of location and orientation coordinates of the distal end of the probe, the one or more second signals distinguishable from the one or more first signals automatically collect a map point only when the calculated contact pressure for which the respective contact quality is within the defined range, and to create or update a map of the body cavity using  the map point for the one or more first signals that are not rejected, the map point including coordinate reading from the position sensor responsive to the second magnetic field transmitter and electrical signals from the electrode that are indicative of the physiological electrical activity in the tissue, in combination with the other features recited in claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793